                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6
                                         IN RE: PERSONALWEB TECHNOLOGIES,
                                   7     LLC, ET AL. PATENT LITIGATION                        Case No. 18-md-02834-BLF
                                   8
                                                                                              ORDER DENYING
                                   9                                                          PERSONALWEB’S MOTION FOR
                                         AMAZON.COM, INC., et al.,                            ENTRY OF JUDGMENT
                                  10
                                                        Plaintiffs,                           [Re: ECF 538]
                                  11
                                                 v.
                                  12
Northern District of California
 United States District Court




                                         PERSONAL WEB TECHNOLOGIES, LLC,                      Case No. 18-cv-00767-BLF
                                  13     et al.,
                                                                                              [Re: ECF 152]
                                  14                    Defendants.

                                  15

                                  16          Before the Court is PersonalWeb Technologies, LLC’s (“PersonalWeb”) motion for final

                                  17   judgment of non-infringement pursuant to Federal Rule of Civil Procedure 54(b). Mot., ECF 538.

                                  18   Defendants Amazon.com Inc. and Amazon Web Services, Inc. (collectively, “Amazon”) oppose the

                                  19   motion. Opp’n, ECF 547. In its reply brief, PersonalWeb changes course and asserts that “Rule

                                  20   54(b) may not technically be the correct rule for this motion” and now seeks to “dismiss this entire

                                  21   action pursuant to Rule 41(a)(2).” Reply at 3-4, ECF 548. Having considered the parties’ respective

                                  22   written submissions, the Court finds the matter appropriate for submission without oral argument.

                                  23   Civ. L.R. 7-11(b). The Court therefore VACATES the hearing scheduled for January 23, 2020. For

                                  24   the reasons stated below, the Court DENIES PersonalWeb’s motion for entry of judgment.

                                  25     I.   BACKGROUND
                                  26          The facts of this multidistrict litigation (“MDL”) are well known to the parties and the Court

                                  27   need not recite them in detail here. See In re PersonalWeb Techs., LLC, et al. Patent Litig., No. 18-

                                  28   MD-02834-BLF, 2019 WL 1455332, at *1-4 (N.D. Cal. Apr. 2, 2019). In brief, this Court issued
                                   1   its Claim Construction Order on August 16, 2019. ECF 485. Based on the Court’s construction of

                                   2   the disputed terms “unauthorized or unlicensed” and “authorization” PersonalWeb conceded that it

                                   3   cannot meet its burden of proving infringement. Mot. at 2. PersonalWeb argues that entry of final

                                   4   judgment of non-infringement in Amazon’s favor “will allow the parties to forego further litigation

                                   5   and conserve judicial resources in this case while preserving PersonalWeb’s right to appeal the

                                   6   Court’s Claim Construction Order.” Id.

                                   7           Amazon opposes for three reasons: (1) Amazon has raised additional non-infringement

                                   8   arguments at summary judgment that are independent from the claim construction issue, (2)

                                   9   PersonalWeb’s proposed judgment (non-infringement without prejudice) as to U.S. Patent No.

                                  10   5,978,791 (the “’791 patent”) would give PersonalWeb the opportunity to re-assert the patent, and

                                  11   (3) any appeal in PersonalWeb Technologies, LLC et al v. Twitch Interactive, Inc., No. 5:18-cv-

                                  12   05619-BLF (N.D. Cal.) (the “Twitch Action”) will likely present identical claim construction issues
Northern District of California
 United States District Court




                                  13   and overlapping non-infringement arguments and therefore, motions for summary judgment in both

                                  14   actions should be heard concurrently. Opp’n at 3-4.

                                  15           PersonalWeb responds that the Court should enter a judgment “to avoid having to work up

                                  16   the entirety of the summary judgment motion based on issues that Amazon had never raised until

                                  17   now—work that will be entirely wasted if Amazon prevails in the appeal on claim construction[.]”

                                  18   Reply at 1, ECF 548. Additionally, PersonalWeb offers to modify its proposed order and final

                                  19   judgment to include a declaratory judgment of noninfringement regarding U.S. Patent No. 7,945,544

                                  20   (the “’544 patent”) and ’791 patents. Id. As for the Twitch Action, PersonalWeb distinguishes the

                                  21   case that Amazon cites, but fails to provide a counter argument other than “delaying entry of

                                  22   judgment in this action is burdensome on the parties and incongruous with protecting judicial

                                  23   economy.” Id. at 3. Finally, PersonalWeb abandons Rule 54(b) as the basis for its motion and asks

                                  24   this Court to dismiss “this entire action pursuant to Rule 41(a)(2).” Id. at 3-4.

                                  25    II.    DISCUSSION
                                  26           First, the Court addresses PersonalWeb’s Rule 41(a)(2) argument—raised for the first time

                                  27   in its reply brief. District courts need not consider arguments raised for the first time in a reply brief.

                                  28   Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007). It would be unfair to the non-moving party
                                                                                           2
                                   1   to decide the motion on grounds not raised in the moving papers. See Estate of Bojcic v. City of San

                                   2   Jose, No. C05-3877 RS, 2007 WL 3232221, at *1 (N.D. Cal. Oct. 31, 2007). Accordingly, the Court

                                   3   declines to consider PersonalWeb’s invitation to dismiss “this entire action,” which the Court

                                   4   presumes is meant to include all cases consolidated in this MDL, under Rule 41(a)(2).1

                                   5           As for the substance of PersonalWeb’s motion, the Court agrees with Amazon. Amazon

                                   6   has raised additional non-infringement arguments at summary judgment that are independent from

                                   7   the claim construction issue PersonalWeb plans to appeal. At this late stage in the litigation, the

                                   8   Court does not see a valid reason to deprive Amazon of a ruling on its summary judgment motion,

                                   9   which is filed and is scheduled to be heard in two weeks. Amazon is correct in noting that the

                                  10   Federal Circuit can affirm a judgment of non-infringement based on any ground supported by the

                                  11   record, and without a decision from this Court, Amazon will be foreclosed from raising its additional

                                  12   arguments on appeal. See Opp’n at 3.
Northern District of California
 United States District Court




                                  13          The Court also finds Amazon’s argument regarding the Twitch Action persuasive. This

                                  14   MDL includes the Twitch Action, which the Court has designated—as a representative for the

                                  15   numerous customer cases—to proceed along with the Amazon matter. ECF 313. Decoupling these

                                  16   cases at this late stage will be contrary to the efficiencies desired by the parties and the Court

                                  17   throughout this MDL.

                                  18   III.   CONCLUSION
                                  19          For the foregoing reasons, the Court DENIES PersonalWeb’s motion for entry of judgment

                                  20   of non-infringement.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: October 31, 2019

                                  24                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  25                                                   United States District Judge
                                  26
                                  27   1
                                        PersonalWeb’s choice of Rule 41(a)(2) is puzzling to the Court. Rule 41(a)(2) is invoked “at the
                                  28   plaintiff’s request ….” Fed. R. Civ. P. 41(a)(2). Amazon (not PersonalWeb) is the plaintiff in this
                                       action for declaratory judgment.
                                                                                         3
